EXHIBIT 10

Execution

AMENDMENT NO. 2

AMENDMENT NO. 2 dated as of March 31, 2009 between Baldor Electric Company, a
corporation duly organized and validly existing under the laws of Missouri
(the “Borrower”), each of the Subsidiaries of the Borrower identified under the
caption “Subsidiary Guarantors” on the signature pages hereto (individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors” and,
together with the Borrower, the “Obligors”), the Lenders executing this
Amendment No. 2 on the signature pages hereto and BNP Paribas, in its capacity
as Administrative Agent under the Credit Agreement referred to below.

The Borrower, the Subsidiary Guarantors and such Lenders and the Administrative
Agent are parties to a Credit Agreement dated as of January 31, 2007 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit (by means of loans and letters of credit) to be made by
such Lenders to the Borrower in an aggregate principal or face amount not
exceeding $1,200,000,000.

The Borrower, the Subsidiary Guarantors and the Lenders party hereto wish now to
amend the Credit Agreement in certain respects, and accordingly, the parties
hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 2,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Definitions. Section 1.01 of the Credit Agreement shall be amended by
amending the following definitions (to the extent already included in said
Section 1.01) and adding the following definitions in the appropriate
alphabetical location (to the extent not already included in said Section 1.01):

“Applicable Rate” means, for any day, (a) in the case of the Term Loans, (i) if
the Credit Rating on such day is at least BB- by S&P and at least B1 by Moody’s,
3.25% per annum for Eurodollar Loans and 2.25% per annum for ABR Loans, and
(ii) if the Credit Rating on such day is below BB- by S&P (or if there is no
Credit Rating from S&P), or if the Credit Rating on such day is below B1 by
Moody’s (or if there is no Credit Rating from Moody’s), 3.50% per annum for
Eurodollar Loans and 2.50% per annum for ABR



--------------------------------------------------------------------------------

Loans and (b) in the case of the Revolving Loans and the commitment fees payable
hereunder, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread or “Commitment Fee Rate”, respectively, based upon
the Total Leverage Ratio as of the most recent determination date:

 

Total

Leverage Ratio:

 

ABR

Spread

 

Eurodollar

Spread

 

Commitment

Fee Rate

Category 1

Greater than 5.00 to 1.0

  3.25%   4.25%   0.75%

Category 2

Less than or equal to 5.00

to 1.0 and greater than 4.50

to 1.0

  2.75%   3.75%   0.75%

Category 3

Less than or equal to 4.50

to 1.0 and greater than 3.50

to 1.0

  2.25%   3.25%   0.625%

Category 4

Less than or equal to 3.50

to 1.0

  2.00%   3.00%   0.50%

For purposes of clause (a) of the foregoing, each change in the Applicable Rate
resulting from a change in the Credit Rating shall be effective on the date on
which such change is first announced by Moody’s or S&P, as the case may be;
provided that the Credit Rating shall be deemed to be below BB- by S&P and below
B1 by Moody’s at any time that an Event of Default has occurred and is
continuing.

For purposes of clause (b) of the foregoing, (i) the Total Leverage Ratio shall
be determined as of the end of each fiscal quarter of the Borrower’s fiscal year
based upon the Borrower’s consolidated financial statements delivered pursuant
to Section 6.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the date three Business Days after delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Total Leverage Ratio shall be deemed to be
in Category 1 (A) at any time that an Event of Default has occurred and is
continuing and (B) if the Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 6.01(a) or (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered.

“Credit Rating” means (i) in the case of Moody’s, the Borrower’s corporate
family rating and (ii) in the case of S&P, the Borrower’s long-term issuer
credit rating.



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable outstanding for less than 120 days incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, in each case, issued in
support of Indebtedness of others and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefore.

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
greater of (A) 2.00% per annum and (B) the rate appearing on Page 3750 of the
Telerate Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for the
offering of Dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the LIBO Rate for such Interest Period shall be the rate at which Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Moody’s” means Moody’s Investors Services, Inc.

“Required Percentage” means, with respect to any mandatory prepayment required
to be made pursuant to Section 2.10(b)(iii), (a) 75%, if after giving effect to
such prepayment, the Total Leverage Ratio would be greater than or equal to 4.0
to 1.0 but less than 4.5 to 1.0 and (b) 100%, if after giving effect to such
prepayment, the Total Leverage Ratio would be greater than or equal to 4.5 to
1.0.

“S&P” means Standard & Poor’s Ratings Services, Inc.



--------------------------------------------------------------------------------

2.03. Mandatory Prepayments. Section 2.10(b)(iii) of the Credit Agreement is
hereby amended to read in its entirety as follows:

“(iii) Excess Cash Flow. Not later than the date 90 days after the end of each
fiscal year of the Borrower ending after the date hereof, the Borrower shall
prepay the Loans (and/or provide cover for LC Exposure as specified in
Section 2.05(k)), and/or the Commitments shall be subject to automatic
reduction, in an aggregate amount equal to the excess of (A) the Required
Percentage of Excess Cash Flow for such fiscal year over (B) the aggregate
amount of prepayments of Term Loans made during such fiscal year pursuant to
paragraph (a) of this Section, such prepayment and/or reduction to be effected
in each case in the manner and to the extent specified in clause (vi) of this
paragraph; provided that no such prepayment shall be required to the extent
that, after giving effect thereto, the Total Leverage Ratio would be less than
4.0 to 1.0.”

2.04. Total Leverage Ratio. Section 7.09(a) of the Credit Agreement is hereby
amended to read in its entirety as follows:

“(a) Total Leverage Ratio. The Borrower will not permit the Total Leverage Ratio
to exceed the following respective ratios at any time during the following
respective periods:

 

Period

   Ratio

From the Effective Date,

to but excluding December 31, 2007

   6.25 to 1  

From December 31, 2007,

to but excluding December 31, 2008

   5.50 to 1  

From December 31, 2008,

to but excluding June 30, 2009

   4.25 to 1  

From June 30, 2009,

to but excluding December 31, 2010

   5.25 to 1  

From December 31, 2010,

to but excluding March 31, 2011

   5.00 to 1  

From March 31, 2011

to but excluding June 30, 2011

   4.75 to 1  

From June 30, 2011

to but excluding March 31, 2012

   4.50 to 1  

From March 31, 2012

and at all times thereafter

   3.50 to 1”

2.05. Senior Secured Leverage Ratio. Section 7.09(b) of the Credit Agreement is
hereby amended to read in its entirety as follows:

“(b) Senior Secured Leverage Ratio. The Borrower will not permit the Senior
Secured Leverage Ratio to exceed the following respective ratios for the
following respective periods:



--------------------------------------------------------------------------------

Period

   Ratio

From the Effective Date,

to but excluding December 31, 2007

   4.00 to 1  

From December 31, 2007,

to but excluding December 31, 2008

   3.50 to 1  

From December 31, 2008,

to but excluding December 31, 2010

   2.75 to 1  

From December 31, 2010,

to but excluding September 30, 2011

   2.50 to 1  

From September 30, 2011,

to but excluding March 31, 2012

   2.25 to 1  

From March 31, 2012,

and at all times thereafter

   2.00 to 1”

Section 3. Representations and Warranties. Each Obligor represents and warrants
to the Lenders and the Administrative Agent, as to itself and each of its
subsidiaries, that (a) the representations and warranties set forth in Article
IV of the Credit Agreement, and in each of the other Loan Documents, are true
and complete on the date hereof as if made on and as of the date hereof (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, such representation or warranty shall be true and correct as of
such specific date), and as if each reference in said Article IV to “this
Agreement” included reference to this Amendment No. 2 and (b) no Default or
Event of Default has occurred and is continuing.

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:

(a) Execution. The Administrative Agent shall have received counterparts of this
Amendment No. 2 executed by the Borrower, the Subsidiary Guarantors and Lenders
party to the Credit Agreement constituting the Required Lenders.

(b) Fees. The Administrative Agent shall have received for the account of each
Lender that, not later than 1:00 p.m. New York City time on March 27, 2009,
shall have executed a counterpart of this Amendment No. 2 and delivered the same
to the Administrative Agent, an amendment fee in an amount equal to 0.75% of the
sum of such Lender’s Revolving Credit Commitment, and outstanding Term Loans, on
such date.

(c) Opinions and Corporate Documents. The Administrative Agent shall have
received such proof of corporate action, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by each
Obligor on the Effective Date or as the Administrative Agent shall have
reasonably requested.



--------------------------------------------------------------------------------

(d) Other Items. The Borrower shall have paid in full the costs, expenses and
fees as set forth in the arrangement letter dated as of March 13, 2009 between
BNP Paribas and the Borrower.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 2 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 2 by signing any such counterpart. This Amendment
No. 2 shall be governed by, and construed in accordance with, the law of the
State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Credit Agreement to be duly executed and delivered as of the day and year first
above written.

ADMINISTRATIVE AGENT

 

   BNP PARIBAS,    as Administrative Agent       \s\ Renaud-Franck Falce      
RENAUD-FRANCK FALCE       Managing Director       \s\ Christopher Sked      
CHRISTOPHER SKED       Director



--------------------------------------------------------------------------------

LENDER

 

  BNP PARIBAS     \s\ Renaud-Franck Falce     RENAUD-FRANCK FALCE     Managing
Director     \s\ Christopher Sked     CHRISTOPHER SKED     Director



--------------------------------------------------------------------------------

BORROWER

 

  BALDOR ELECTRIC COMPANY     \s\ John A. McFarland     JOHN A. MCFARLAND    
Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS

 

   RELIANCE ELECTRIC COMPANY       \s\ John A. McFarland       JOHN A. MCFARLAND
      Chairman and Chief Executive Officer    RELIANCE ELECTRIC TECHNOLOGIES,
LLC       \s\ John A. McFarland       JOHN A. MCFARLAND       Chairman and Chief
Executive Officer    REC HOLDING, INC       \s\ John A. McFarland       JOHN A.
MCFARLAND       Chairman and Chief Executive Officer